Citation Nr: 9909692	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  91-44 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
based upon service connection for the cause of the veteran's 
death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to March 
1954.  A December 1954 rating decision granted service 
connection for acute schizophrenic reaction, in complete 
remission, and residuals of a through-and-through gunshot 
wound traversing between the right buttock and the right 
thigh.

In July 1985, the veteran claimed service connection for a 
"bladder problem" that he alleged was related to his 
service-connected disabilities.  An October 1985 rating 
decision denied service connection for postoperative 
carcinoma of the prostate.

In June 1991, the appellant, the veteran's surviving spouse, 
claimed dependency and indemnity compensation based on 
service connection for the cause of the veteran's death.  
This appeal arises, in part, from an August 1991 rating 
decision of the Winston-Salem, NC, Regional Office (RO) that 
denied the claim.  In October 1991, the appellant perfected 
an appeal of that decision and requested a hearing.

In November 1991, the appellant contended that her husband's 
death resulted from treatment he received at a VA medical 
center and claimed dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151 (relating to 
benefits for persons disabled by VA medical treatment).  She 
also requested continuance, pending resolution of the instant 
claim, of the hearing she had requested in connection with 
her earlier perfected appeal.

Claims under the provisions of 38 U.S.C.A. § 1151 were held 
in abeyance for a time while judicial appeals in a case that 
addressed the law governing such claims were resolved.  When 
the aforementioned appeals were resolved, adjudication of 
such claims, including this one, was further deferred while 
applicable regulations were amended.  Thus, this appeal also 
arises from a July 1995 rating decision that denied benefits 
under the provisions of 38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran died in May 1991 at age 63; an autopsy was 
not performed.  On the death certificate, the cause of death 
was listed as prostate cancer due to, or as a consequence of, 
bladder rupture.

3.  The veteran was first diagnosed with prostate cancer in 
1982; at the time of his death, he was hospitalized at a VA 
medical center (VAMC), during which hospitali-zation a 
bladder rupture occurred.

4.  At the time of the veteran's death, service connection 
was in effect for a through-and-through gunshot wound, with a 
scar on the right buttock and one on the right anterior 
thigh, and for schizophrenia.

5.  The claim that service-connected disabilities caused the 
veteran's death, or that disorders that caused his death were 
incurred in service or were caused by service-connected 
disabilities, is not plausible under the law, as it is not 
accompanied by supporting medical evidence.

6.  The bladder rupture which occurred while the veteran was 
a patient at a VAMC was merely coincident with his 
hospitalization, and did not result therefrom.


CONCLUSIONS OF LAW

1.  The claim for dependency and indemnity compensation based 
upon service connection for the cause of the veteran's death 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151 is not warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include a July 1953 
discharge summary that showed that he had an acute psychotic 
episode soon after arriving in Korea.  He was being 
transported to a hospital when he resisted his Military 
Police escort and was shot.  He sustained a perforating wound 
of the right thigh, with no artery or nerve involvement, and 
a September 1953 orthopedic consultation found no disability 
sufficient for a profile.  Of greater concern was his mental 
state, and the examination conducted for a February 1954 
medical evaluation board resulted in a diagnosis of chronic, 
severe, schizophrenic reaction, catatonic type.  On the basis 
of that finding, he was separated from service.

After VA psychiatric and general medical examinations, a 
December 1954 rating decision granted service connection for 
a through-and-through gunshot wound to the right thigh, and 
for acute schizophrenic reaction, in complete remission.

The claim file includes 1982 through 1984 records of the 
Craven County Hospital Corporation and Beaufort County 
Hospital.  Those records reveal that the veteran presented in 
1982 with a history of urinary obstruction and underwent a 
transurethral resection of the prostate, and that a February 
1982 pathology report diagnosed moderately well-
differentiated adenocarcinoma of the prostate.  Acid 
phosphatase was elevated at 1.12, a suggestion that the 
cancer had metastasized (i.e., spread to other parts of the 
body), but a bone scan was negative for metastatic disease.  
Since testosterone, the male hormone, aggravates prostate 
cancer, he was started on diethylstilbestrol (DES) estrogen 
therapy aimed at reducing testosterone.  The DES was 
discontinued, however, when he developed painful 
gynecomastia.

In February 1983, the veteran presented with gross (visible 
to the naked eye) hematuria (blood in the urine) and was 
hospitalized.  Examination revealed recurrence of the 
prostate tumor at the bladder neck, another transurethral 
resection of the prostate was performed, and pathology again 
showed adenocarcinoma.  Thereafter, a bone scan and acid 
phosphatase were both normal.  Radiation therapy, consisting 
of 4400 rads to the pelvis and an additional 2200 rads 
focused on the prostate, was administered.

In March 1983, the veteran again presented with gross 
hematuria and enlargement of the prostate, was hospitalized, 
and underwent a third transurethral resection of the 
prostate; pathology again showed adenocarcinoma.  Bone scan 
and acid phosphatase were both normal.

In September 1983, the veteran again presented with gross 
hematuria and was hospitalized.  Cystoscopic examination 
revealed a rigid prostatic urethra and resolving hemorrhagic 
cystitis (inflammation of the bladder).  Urinalysis and 
culture revealed a urinary tract infection that responded 
well to treatment.  An intravenous pyelogram showed a small, 
contracted bladder.  A bone scan showed mildly increased 
activity in the lower lumbar spine, thought to be due to 
arthritis, and acid phosphatase was normal at 0.36.
In October 1983, the veteran again presented with gross 
hematuria, this time with clots, was unable to void, and was 
hospitalized.  He was catheterized, and the bladder was 
irrigated, but hematuria continued.  Cystoscopy revealed 
bleeding from the bladder neck, the clots were irrigated 
free, and the area was fulgurated (treated with electric 
cauterization to stop bleeding).  Hematuria persisted, and 
another cystoscopy, this time beyond the bladder neck and 
into the bladder, showed cystitis caused by the earlier 
radiation.  The clots were irrigated free and the bladder was 
fulgurated.  A three-way catheter (a catheter consisting of 
three tubes, one to inject fluid into the bladder, one to 
drain the bladder, and one ending in a balloon that is 
inflated to hold the catheter in place) was emplaced, and 
continuous bladder irrigation was started.

In December 1983, the veteran again presented with an 
inability to void and was hospitalized.  Catheterization 
revealed grossly bloody urine and blood tests demonstrated 
the need for a blood transfusion.  Continuous bladder 
irrigation was undertaken in an effort to keep the bladder 
free of clots and to relieve the bleeding, but that effort 
was unsuccessful.  A plan to instill formalin (an astringent 
agent sometimes used to seal bleeding sites) into the bladder 
was postponed when a cystogram (an X-ray of the bladder taken 
after dye is infused) showed reflux into the right ureter.  
(If formalin got into the ureters, it could damage the 
kidneys.)  The risks were explained to the veteran and he 
consented to the procedure.  A catheter was inserted into the 
right ureter to prevent reflux, a 2 percent solution of 
formalin was instilled into the bladder for 5 minutes, and 
the bladder was also fulgurated.  Diagnoses included acute 
urinary clot retention, radiation cystitis, and history of 
prostatic carcinoma.

In January 1984, the veteran again presented with retention 
of blood clots in the bladder that interfered with urination.  
He was catheterized and his bladder was irrigated free of 
clots.  Urinalysis revealed a urinary tract infection.  
Cystoscopy of the bladder under general anesthesia revealed 
sloughing mucosa and friable, dilated blood vessels that bled 
easily, all typical of radiation cystitis.  The plan was to 
instill more formalin but the doctor was concerned about the 
small, contracted size of the bladder and the friable mucosa, 
so formalin was not instilled.

Also in January 1984, the veteran was seen at a VAMC for the 
first time, with gross hematuria.  A history was taken, 
records were reviewed, and laboratory tests were conducted.  
The diagnosis was adenocarcinoma of the prostate and 
hemorrhagic cystitis.  He was seen again in April 1984, at 
which time the prostate was "rock hard" and 4+ enlarged, 
and the examiner could not feel over the top of it.

A July 1984 VA outpatient treatment record noted that the 
veteran was voiding well with urgency, but no hesitancy, and 
with slightly decreased force of stream.  A bone scan showed 
increased tracer activity in the base of the skull and 
cervical spine that were highly suspicious for metastatic 
disease, and a questionable area in the left greater 
trochanter.  The impression was probable stage D2 prostate 
cancer with "hot spots" (areas suspicious for metastatic 
disease) in the skull, cervical spine, and left greater 
trochanter, and mild signs and symptoms of a bladder outlet 
obstruction.

A January 1985 VA outpatient treatment record noted a 
moderately- to severely-enlarged, rock-hard prostate with 
possible nodules in the right lateral section.  A rectal 
examination was positive for occult blood and proctoscopic 
examination to 12 cm revealed multiple small red spots that 
bled easily.  A VA bone scan later in January showed areas of 
abnormal tracer activity in the skull, cervical and lumbar 
spine, and left greater trochanter.  Areas in the skull and 
cervical spine were more extensive than shown in the July 
1984 bone scan.  In addition, the current bone scan showed 
abnormal tracer activity in bones of the left shoulder.

On a February 1985 VA hospital record, the veteran complained 
of supra-pubic pain and gave a one-month history of 
hematuria.  The prostate was hard, nodular, and 4+ in size.  
Urine was still pink after vigorous irrigation, and 
hematocrit, low at 28, indicated anemia.  Cystoscopy and an 
intravenous pyelogram showed a small bladder.  Acid 
phosphatase was elevated at 2.9.

April to June 1985 VA outpatient treatment records showed 
continued hematuria, occasionally with clots, and the cancer 
was staged at D2, the level most grave.

In July 1985 VA hospital records, the veteran was reported to 
give a history of urinary incontinence since his second 
transurethral resection of the prostate.  Currently, he 
complained of increased pelvic pain, particularly in the 
iliac crests, and of gross hematuria, which was confirmed by 
urinalysis.  Laboratory studies showed hemoglobin reduced to 
5.3 and hematocrit reduced to 15.5 (findings suggesting 
anemia consistent with persistent hematuria) and acid 
phosphatase elevated to 5.1 (suggesting metastatic disease).  
Chest X-rays were abnormal, showing prominence of the right 
hilum, suggesting a hilar mass or adenopathy.  Since the male 
hormone, testosterone, stimulates the growth of prostate 
cancer and most testosterone is produced by the testicles, an 
orchiectomy, surgical removal of the testicles, sometimes 
arrests advancing prostate cancer.  Thus, the veteran was 
admitted for an elective bilateral orchiectomy.  Thereafter, 
he had less pain but the hematuria persisted, and he was 
transfused with two units of packed red blood cells.

In October 1985, the veteran presented at the VAMC with 
intermittent, increased pain in the low back, radiating to 
the lateral aspect of both legs, and in the pubis and right 
groin.  He was seen at the radiation/oncology clinic to 
evaluate the possibility of additional radiation therapy.  He 
reported constipation, decreased force of stream, and 
recurrence, that morning, of hematuria.  A bone scan revealed 
increased uptake at the base of the skull, in the cervical 
spine, in the lumbar spine at L5-S1, in the left shoulder, 
and in the left greater trochanter, suggesting that the 
prostate cancer had spread to those bones.  Examination 
revealed a huge, rock-hard mass in the prostate bed that 
almost completely obstructed the rectum; the examiner 
reported that he was unable to push his finger over the top 
of the mass.  It was noted that the veteran's pain was 
successfully managed on fairly low doses of medication and, 
since all painful areas had already been irradiated, it was 
felt to be risky at that time to undertake radiation therapy 
in addition to that administered in 1983 at Beaufort County 
Hospital.  Examiners predicted that problems would develop 
with urinary tract or bowel obstruction due to the increasing 
size of the prostate.

In November 1985, the veteran was referred to the VA surgery 
clinic where he was seen in December.  At the surgery clinic, 
he gave a history of increased constipation but, currently, 
had bowel movements every day or two.  Examination revealed, 
in addition to the rock-hard mass in the area of the 
prostate, occult blood in the stool.  A bone scan was 
comparable with scans done in July 1984 and January 1985 but 
the current scan showed increased uptake in the right hip 
joint indicating metastatic disease or degenerative disease.  
The examiner noted that the veteran's disease was terminal 
but that he was likely to live well for a period of time.  
The impression was that the bowel was partially obstructed by 
an enlarged prostate or by scar tissue; if it was the 
prostate, it would continue to grow but, if it was scar 
tissue, it might not worsen.  A barium enema, followed by a 
computerized tomography scan, was ordered to evaluate the 
bowel obstruction.  That test revealed that, although the 
prostate was enlarged, it did not appear to invade the bowel.  
However, changes due to radiation were noted and the 
assessment included radiation proctitis.  Still, the veteran 
reported regular bowel movements without problems.

In January 1987, the veteran presented at the VAMC with 
increased pain across the back and abdomen at the level of 
the iliac crests.  He had urinary incontinence, used condom 
catheters, and reported bloody urine twice a week.  
Urinalysis revealed a urinary tract infection that was 
treated with antibiotics.  X-rays showed blastic lesions at 
C5 and L1.  A bone scan showed increased uptake in the 
posterior skull, the left proximal humerus, and the spine at 
L1, T1 or T2, and C3-5.  A myelogram showed possible blastic 
changes in T1, degenerative disc disease, bulging discs L4-
S1, but no spinal cord compression.  He was referred to 
radiation/oncology where the examiner carefully explained the 
potential complications of radiation therapy to the veteran, 
noted that the distribution of his pain was not entirely 
consistent with metastatic sites shown by tests, and advised 
that that fact diminished the chances of relieving the pain 
with radiation.  After consulting with his primary care 
physicians, the veteran decided to proceed with radiation 
therapy and was admitted for that purpose.  A total of 3000 
rads of palliative radiation was given in ten sessions over 
the next several days, and the veteran reported some pain 
relief.

On a June 1987 VA orthopedic examination, the veteran gave a 
history of a gunshot wound in the right thigh, complained of 
pain in the scar there, and reported that the right leg 
occasionally became stiff and sore.  On examination, there 
was a 4-inch, well-healed scar on the right upper anterior 
thigh that was slightly adherent, mildly depressed, and 
mildly tender.  There was a 21/2-inch, well-healed scar on the 
medial aspect of the lower right buttock that was barely 
visible.  The range of motion for the right hip was 0 to 110 
degrees of flexion, normal internal rotation, and external 
rotation limited by approximately 50 percent.  X-rays of the 
pelvis and right femur showed what appeared to be a 3-by-5-cm 
bone fragment, possibly an ununited fracture fragment, 
projected anteriorly over the neck of the femur.  The 
impression was of gunshot wound scars on the right upper 
anterior thigh and the right buttock.

In August 1987, the veteran was again seen at the VA 
radiation/oncology clinic, where he reported increased back 
pain.  It was noted that he had relief of pain with 
palliative radiation therapy that concluded in February, but 
that areas currently painful had already been irradiated.  
Further radiation therapy for the pelvis or lumbar spine was 
not recommended but, if other areas became symptomatic, 
palliative radiation therapy of those other areas could be 
considered.

A March 1989 VA outpatient treatment record noted a mildly 
tender mass on the left on examination of the abdomen.  A 
computerized tomography scan found no evidence of a mass that 
correlated with the clinical examination, but did find a 3-cm 
left adrenal mass, right retrocrural and probable 
midperiaortic adenopathy, evidence of thickening of the 
bladder wall, and blastic bone metastases.

May and June 1989 VA blood tests noted sodium deficiency 
(hyponatremia).  In September, the veteran presented at the 
VAMC with low back pain and a two-week history of nausea and 
vomiting, dizziness on standing, inability to keep fluids 
down, and decreased urine production.  Serum sodium was 
further decreased from the tests in May and June, and he was 
admitted with probable dehydration.  In view of the left 
adrenal mass, a reduction in adrenal hormones, and the sodium 
insufficiency, it was thought that his prostate cancer had 
metastasized into the left adrenal gland.  He was given 
steroids to replace adrenal hormones, and his nausea and 
vomiting abated.  Urinalysis revealed a urinary tract 
infection that was treated successfully with antibiotics.  X-
rays showed blastic changes, suggestive of metastatic 
disease, in the vertebra of the lowest rib and the two 
vertebrae below that one.  Radiation/oncology felt that, 
since areas currently painful were previously irradiated, the 
veteran would not benefit from additional radiation therapy.

In May 1990, the veteran presented to the VAMC with a two-
week history of increased low back pain, a one-week history 
of bilateral lower extremity weakness and inability to use 
his walker, and a two-day history of increased abdominal pain 
and bowel incontinence.  A total column myelogram and 
computerized tomography showed the same lesions seen in 
earlier studies plus low-grade compression of the spinal cord 
from T9 to L3.  The radiation/oncology clinic administered a 
total of 2000 rads of palliative radiation therapy in ten 
sessions to the spine from T9 to L3.  The radiation therapy 
provided some pain relief and improved bowel continence, but 
did not improve strength in the lower extremities.  
Urinalysis revealed a urinary tract infection that improved 
with antibiotics.  During this period of hospitalization, 
there were no procedures invasive of the urinary tract and 
even catheterization was external, but the veteran 
spontaneously developed hematuria that spontaneously cleared 
several days later.  At discharge, the diagnosis was 
adenocarcinoma of the prostate, metastatic to the spine and 
left adrenal gland.

A September 1990 total body bone scan showed marked 
progression of metastatic disease in the skull, spine, 
sternum, pelvis, and bilateral ribs, shoulders, and femurs.

The veteran was seen periodically at the VAMC, and his 
condition continued to deteriorate.  In March 1991, abdominal 
and lower extremity pain increased.  On March 28, he 
presented with fever to the VA emergency room, and urinalysis 
revealed a urinary tract infection.  He was treated with 
antibiotics and released.

On April 16, he was seen at the VA hematology/oncology clinic 
for follow-up.  He had a low-grade fever and vomited in the 
waiting area, and his wife reported that he had had decreased 
appetite, had not had a bowel movement for a week, and had 
severe leg and lower abdominal pain that began the night 
before.  Urine was cloudy and yellow, and analysis was 
positive for leukocytes, bacteria, and 20-25 white blood 
cells, all suggesting a urinary tract infection, and vital 
signs (temperature elevated to 102 degrees, pulse elevated to 
136, respiration elevated to 28, and blood pressure low at 
100/60) suggested that he might also have urosepsis.  Anemia 
had been persistent since 1985 and current blood tests showed 
hematocrit low at 23.7 (reference range 42-52) and hemoglobin 
low at 8.2 (reference range 14-18).  In addition, urinalysis 
showed 20-25 red blood cells.  The anemia was thought to have 
resulted from invasion of the cancer into bone marrow coupled 
with chronic loss of blood through the urine.  The veteran 
was admitted, treated with antibiotics for the urinary tract 
infection, and transfused with packed red cells for the 
anemia.

A VA hospital summary for the period April 16 to April 24, 
1991, included the following:

The patient also had a Foley [catheter] 
inserted secondary to thoughts of 
possible obstruction.  The Foley passed 
with difficulty and there was a traumatic 
Foley leading to hematuria.  The patient 
was seen by the urologist on 4/18/91 for 
his hematuria.

April 17 nurse's notes recorded that 1300 cc of bloody urine 
was emptied including small amounts of blood clots.  April 18 
nurse's notes recorded that the veteran continued to excrete 
large amounts of bloody urine.  April 19 nurse's notes 
recorded the veteran's complaints of pain on urination and 
that the catheter was "leaking" (urine escaping the bladder 
around the catheter) suggesting that the catheter was clogged 
with blood clots.  The urology clinic attempted a cystoscopy 
in an effort to view the bladder.  Blood clots were seen in 
the urethra in the area of the prostate but efforts to view 
the bladder were frustrated by the massively-enlarged 
prostate and severe pain the veteran experienced on 
navigation of the cystoscope.  Though entry to the bladder 
was denied, a three-way catheter was emplaced and continuous 
bladder irrigation, to keep the urine clear and the bladder 
free of clots, was begun.  In addition, doctors ordered 
manual bladder irrigation three times per day.  The hematuria 
was thought to be due to the radiation cystitis first noted 
in 1983.

April 21 nurses' notes recorded that continuous bladder 
irrigation was progressing.  Blood tests again showed 
hematocrit down, and the veteran was transfused three units 
of packed red blood cells.  April 22 nurse's notes showed 
that urine continued to be bloody, that stools were positive 
for blood as well, and that urine output was 2000-3000 cc per 
day.  Hemoglobin was 6.8 (reference range 14-18) and 
hematocrit was 19.6 (reference range 42-52).  On April 23, 
doctors noted continued grossly bloody urine, blood in 
stools, a possible need for cystoscopy and fulguration under 
anesthesia and, perhaps, another transurethral resection of 
the prostate.  April 24 nurse's notes recorded that the 
continuous bladder irrigation was running well until 2:00 AM 
when the catheter became clogged and the bladder could not be 
manually irrigated.  Hematology/oncology was notified and a 
doctor checked on the veteran and found him complaining of 
bladder pain.  The catheter was replaced and the balloon was 
inflated to 20 cc to compress blood vessels in the bladder 
neck.  The bladder was irrigated, producing many well-formed 
clots, until the output was clear, and then continuous 
bladder irrigation resumed.  The veteran consented to a 
cystoscopy and, in preparation for doing one under 
anesthesia, the doctor ordered that he not be given anything 
by mouth.

A VA operation report noted that, at approximately 6:30 AM, 
April 24, nurses found that the bladder was no longer 
draining and continuous bladder irrigation was discontinued.  
Contrast was injected into the bladder and a cystogram showed 
increased opacity compatible with intraperitoneal 
extravasation (escape of the contrast from the bladder) due 
to a ruptured bladder.  The gravity of the situation was 
explained to the veteran's wife, and she consented to surgery 
to repair the bladder.  During surgery, a dense, organized 
clot was found and removed from the bladder.  After surgery, 
continuous bladder irrigation was reinstituted.  A pathology 
report on excised bladder tissue noted a focal ulcer of the 
urothelium with necrosis and inflammation extending into the 
fatty connective tissue; the diagnosis was of a bladder ulcer 
with perforation and no tumor seen.

For several days after surgery, the veteran's condition 
stabilized and seemed to improve.  However, on April 29, his 
systolic blood pressure fell to 65 and the impression was 
septic syndrome and possible early adult respiratory distress 
syndrome.  On May 1, after treatment, sepsis began to 
resolve, respiration improved, and urine was clear.  
Nutrition was poor, and a feeding tube was emplaced, but he 
could not tolerate the feeding tube.  On May 10, a gastric 
feeding tube was surgically emplaced.  On May 14, hematuria 
recurred and worsened.  On May 15, the veteran expired at 
3:25 pm.

On the death certificate form used in this case, the 
certifying physician was instructed to list sequentially the 
conditions leading to the patient's death, with the immediate 
cause, i.e., the final disease or condition resulting in 
death, listed first, and the underlying cause, i.e., the 
disease or injury that initiated events that resulted in 
death, listed last.  In another column, the physician is 
instructed to show the approximate interval between the onset 
of each condition and death.  In this case, the May 20, 1991, 
death certificate shows the immediate cause of death as 
prostate cancer, with onset six years earlier, and shows 
bladder rupture, with onset three weeks earlier, as the only 
other condition involved in death.  Clearly, the prostate 
cancer of years' duration, not bladder rupture, was the 
underlying cause of death.

In a November 1991 letter to the RO, the appellant, through 
her representative, asserted that catheterization at the VAMC 
had ruptured the veteran's bladder, caused hematuria and 
urosepsis, and hastened his death.  In December 1991, the RO 
requested from the VAMC an investigative report on the 
circumstances surrounding the veteran's death.  In a January 
1992 memorandum, the Chief of Urology at the VAMC responded 
as follows:

I have reviewed the chart on Chester L. Fuller 
in its entirety.  It is my opinion that the 
patient had end stage terminal prostate cancer 
when he presented here and had the severe 
complications of locally recurrent progressive 
prostate carcinoma as well as the complication 
of radiation cystitis from his previous 
radiation therapy.  Finally, the patient had 
paraplegia as a result of spinal cord 
compression from his tumor and likely had a 
neurogenic bladder that predisposed to urinary 
tract infection.

The nascent hematuria was clearly documented.  
Placement of a catheter early on in his 
hospital course was clearly documented to be 
non-traumatic.  His hematuria itself was 
related to either a progressive tumor or 
radiation cystitis.  Whether or not there was 
any iatrogenic perforation of the bladder is 
not clear.  It is well recognized that 
bladders that have been previously radiated 
are extremely prone to even spontaneous 
perforation with over distention.  That may 
very well have happened in the attempt to 
aggressively irrigate this patient with three 
way irrigation.  The situation was further 
aggravated by the utilization of steroids 
which is another predisposing aspect of this 
case.  It appears that the patient was 
expeditiously and appropriately managed in 
terms of exploration and management of the 
bladder without perforation at the time of its 
recognition.  It would appear that the 
sequence of events are all part of the 
accumulating complications that commonly occur 
in terminal cases.

At a November 1995 hearing, the appellant contended that her 
husband's service-connected gunshot wound caused his prostate 
cancer, which caused his death.  When asked if she knew of 
anything that VA medical personnel did to contribute to her 
husband's death, she testified that she thought that her 
husband was fed Ensure through a tube into his stomach and 
that that process had contributed to his death.

In a January 1996 statement, the appellant asserted that 
radiation therapy at the VAMC may have caused, or contributed 
to, the veteran's death.  She contended that radiation has 
been recognized as a cause of bone and bladder cancer, from 
which the veteran suffered, and that he had a bladder problem 
related to his death.

Analysis

Dependency and indemnity compensation based upon
service connection for the cause of the veteran's death

The spouse, children, and parents of a veteran whose death 
was caused by a service-connected disability may be entitled 
to benefits.  38 U.S.C.A. § 1310.  Death is deemed to have 
been caused by a service-connected disability when the 
evidence establishes that a service-connected disability was 
either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A service-connected disability is 
deemed to have been the principal cause of death when it, 
alone or jointly with another disorder, was the underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability was a contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially, materially, or combined with another disorder 
to cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  If the claim is not well 
grounded, there is no duty to assist.  Anderson v. Brown, 9 
Vet.App. 542 (1996).  Indeed, if the claim is not well 
grounded, the Board is without jurisdiction to adjudicate it.  
Boeck v. Brown, 6 Vet. App. 14 (1993).  Thus, the threshold 
question is whether the claimant has presented a well 
grounded claim.

A well grounded claim is one that is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  To present a well grounded claim, the claimant must 
present evidence, not mere allegation, and the evidence must 
be sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995); Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  The credibility of evidence is assumed for the 
limited purpose of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet.App. 19 (1993).  Competent 
lay evidence may suffice where the determinative issue is 
factual in nature but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563 (1996).

In order for a claim for service connection to be well 
grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the injury or disease in service 
and the current disability.  Epps v. Brown, 9 Vet.App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The nexus 
requirement may be satisfied by a presumption that certain 
diseases manifested in certain veterans within certain 
prescribed periods are related to service.  38 C.F.R. 
§§ 3.307, 3.309.

To determine whether service connection claims based on the 
death of the veteran are well grounded, two other questions 
must be addressed.  The first, usually answered by reference 
to the death certificate, is whether a service-connected 
disability was the principal, or was a contributory, cause of 
death.  If that question is answered in the negative, the 
next question is whether service connection can be granted 
for any of the disorders that did cause or contribute to the 
veteran's death.

The United States Court of Appeals for Veterans Claims 
(formerly known as the Court of Veterans Appeals) has held 
that a claim for service connection for cause of death, like 
a claim for service connection for disability by a living 
veteran, must be well grounded.  Johnson v. Brown, 8 Vet.App. 
423, 426 (1995).  In a claim for service connection for the 
cause of death of a veteran, the first requirement of well-
groundedness, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).

In this case, service connection was in effect for a through-
and-through gunshot wound, traversing between the right 
anterior thigh and the right buttock, and schizophrenic 
reaction, undifferentiated type.  The death certificate 
listed the causes of death as prostate cancer and bladder 
rupture, and made no reference to a gunshot wound or a 
psychiatric disorder.  Thus, it is clear that neither of the 
veteran's service-connected disabilities was the principal, 
or a contributory, cause of death.

With regard to the second question, service connection is 
granted for disabilities incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In this case, the 
evidence clearly shows that the veteran's bladder injury 
occurred only days before his death, and none of the evidence 
links that injury to military service.  In addition, the 
veteran was first diagnosed with prostate cancer in 1982, 
more than 27 years after separation from service, and there 
is no evidence that he incurred prostate cancer in service or 
within the first post-service year.  Further, there is no 
medical evidence that links his prostate cancer to military 
service.

Service connection may also be granted for disabilities 
caused by service-connected disabilities.  38 C.F.R. § 3.310.  
Here, the appellant asserted that the service-connected 
gunshot wound caused the veteran's prostate cancer.  For the 
limited purpose of determining whether a claim is well-
grounded, evidentiary assertions by the claimant are 
ordinarily accepted as true.  The exception to this principle 
is where the evidentiary assertion is inherently incredible 
or the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).  
Lay persons (i.e., persons without medical training or 
expertise) are not competent to offer opinions concerning 
medical etiology or diagnosis.  Bostain v. West, 11 
Vet.App. 124, 127 (1998); Routen v. Brown, 10 Vet.App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); Heuer 
v. Brown, 7 Vet.App. 379 (1995); Magana v. Brown, 7 
Vet.App. 224 (1994); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  The record does not show that the appellant has 
professional medical training or expertise.  Thus, she is not 
competent to determine the etiology of the veteran's prostate 
cancer, and her assertion that it was caused by a gunshot 
wound does not constitute medical evidence.  There is no 
medical evidence linking the veteran's prostate cancer to 
either of his service-connected disabilities, and neither the 
appellant's, nor her representative's assertions can fill 
that void.

In sum, there is no evidence that either a through-and-
through gunshot wound or schizophrenic reaction, the 
veteran's service-connected disabilities, caused, or 
contributed substantially or materially to cause, his death.  
Second, there is no evidence that either prostate cancer or 
bladder rupture, the causes of the veteran's death, were 
incurred in military service.  Finally, there is no evidence 
that either of the causes of the veteran's death were 
themselves caused by either of the veteran's service-
connected disabilities.  In the absence of such evidence, the 
claim for dependency and indemnity compensation based on 
service connection for the cause of the veteran's death is 
not well grounded and must be denied.

Dependency and indemnity compensation
under the provisions of 38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, if a veteran 
sustains an injury or an aggravation of a disorder as a 
result of VA hospitalization or medical or surgical 
treatment, and the injury or aggravation results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, then compensation, including disability, death, 
or dependency and indemnity compensation, is awarded in the 
same manner as if the additional disability or death were 
service connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. 
§ 3.800(a) (1998).

The implementing regulations provide that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim is based will be compared with the physical 
condition subsequent thereto.  With regard to medical or 
surgical treatment, the veteran's physical condition prior to 
the disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  Compensation 
is not payable if the additional disability or death results 
from the continuation or natural progress of the disease or 
injury for which the veteran was hospitalized or treated.  
38 C.F.R. § 3.358(b)(1), (2).  In addition, the regulations 
specifically provide that the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
In the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred would 
not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1), (2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the 
medical or surgical treatment provided.  Consequences 
otherwise certain or intended to result from treatment will 
not be considered uncertain or unintended solely because it 
had not been determined, at the time consent was given, 
whether that treatment would in fact be administered.  38 
C.F.R. § 3.358(c)(3).  Finally, if the evidence establishes 
that the proximate cause of additional disability or death 
was the veteran's willful misconduct or failure to follow 
instructions, the additional disability or death will not be 
compensable except r other fault on the part of 
VA, or the occurrence of an accident or an intervening 
unforeseen event, to establish entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those interpretations and the cited 
regulatory provision were invalidated by the Court of 
Veterans Appeals Brown v. Gardner, 513 U.S. 
115 (1994).  Accordingly, VA published an interim rule, in 
March 1995, amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the Gardner decision was issued 
by the Court of Veterans Appeals.  60 Fed. Reg. 14,222 (Mar. 
16, 1995).  The interim rule was later adopted as a final 
rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 
C.F.R. § 3.358(c) (1998).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted in the introduction to this decision, the 
appellant's claim for benefits under 38 U.S.C.A. § 1151 was 
filed in November 1991, prior to the effective date of the 
amendment to 38 U.S.C.A. § 1151.  Therefore, the 1997 
statutory amendment does not apply.  Accordingly, this claim 
has been adjudicated by the RO, and reviewed by the Board, 
under the Gardner interpretations of 38 U.S.C.A. § 1151 and 
the interim rule issued by the Secretary on March 16, 1995, 
and adopted as a final regulation on May 23, 1996.  Thus, if 
the applicable statutory and regulatory criteria are met, 
this claim could be granted without evidence of either fault 
by VA or an intervening event not reasonably foreseeable.

Opinions of the VA General Counsel have held that there are 
similarities between claims for benefits under the provisions 
of 38 U.S.C.A. § 1151 and claims for service connection 
including the requirement that claims be well-grounded.  See 
VAOPGCPREC 7-97 (Jan. 29, 1997); VAOPGCPREC 8-97 (Feb. 11, 
1997).  In addition, the Court of Appeals for Veterans Claims 
has also ruled that a claimant seeking benefits under the 
provisions of 38 U.S.C.A. § 1151 must submit evidence 
sufficient to make the claim well grounded.  Ross v. 
Derwinski, 3 Vet.App. 141, 144 (1992); Boeck v. Brown, 6 
Vet.App. 14, 17 (1993).  Thus, the law regarding well-
grounded claims set forth in the preceding section of this 
decision applies as well to this section.  Specifically, a 
claim for benefits under the provisions of 38 U.S.C.A. § 1151 
must be supported by medical evidence that additional 
disability or death resulted from VA hospitalization, medical 
examination, or treatment.

The appellant has not claimed that the veteran's prostate 
cancer resulted from VA hospitalization or medical treatment, 
and there is no evidence that it did.  The appellant has, 
however, in the November 1991 letter from her representative 
to the RO, claimed that the veteran's bladder rupture 
resulted from VA hospitalization or medical treatment.  
Specifically, she claimed that the veteran was catheterized 
in the VAMC and that procedure caused hematuria, urosepsis, 
and bladder rupture.  The VA discharge summary for the period 
April 16 to April 24, 1991, indicated that a traumatic 
catheterization led to hematuria.  Accordingly, the Board 
finds that the appellant's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant evidence has been obtained, and 
that no further assistance is required to comply with 
38 U.S.C.A. § 5107(a).  Now the Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim must be denied.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

It would be helpful, in understanding the condition of the 
veteran's bladder at the time of his terminal 
hospitalization, to review the invasive procedures he 
underwent and the reports of hematuria and urinary tract 
infections.

In February 1982, the veteran underwent his first 
transurethral resection of the prostate, which resulted in 
the diagnosis of moderately well-differentiated 
adenocarcinoma of the prostate.  In February 1983, he had 
gross hematuria, underwent a second transurethral resection 
of the prostate, and was given 4400 rads of radiation to the 
pelvis and 2200 rads directed at the prostate.  In March 
1983, he again presented with gross hematuria and underwent a 
third transurethral resection of the prostate.  In September 
1983, he again had gross hematuria, and underwent cystoscopy 
that revealed hemorrhagic cystitis; urinalysis revealed a 
urinary tract infection, and an intravenous pyelogram showed 
that the bladder was small and contracted.  In October 1983, 
he had gross hematuria and was unable to urinate because the 
urethra was clogged with blood clots; he was catheterized and 
the bladder was irrigated, but hematuria continued.  He 
underwent a cystoscopy and bleeding was found at the bladder 
neck; blood clots were irrigated free and the area was 
fulgurated.  Hematuria persisted and he underwent another 
cystoscopy that revealed radiation cystitis in the bladder; 
the clots were irrigated free and the bladder was fulgurated.  
A three-way catheter was emplaced and he underwent continuous 
bladder irrigation.

In December 1983, the veteran again was unable to void; 
catheterization showed grossly bloody urine, blood tests 
showed loss of blood that necessitated transfusion, he 
underwent continuous bladder irrigation, formalin was 
instilled into the bladder, and the bladder was again 
fulgurated.  In January 1984, he presented with retention of 
blood clots in the bladder that interfered with urination.  
He was catheterized, and the bladder was irrigated free of 
clots, and urinalysis revealed a urinary tract infection.  
The bladder was examined under general anesthesia, and the 
examination showed sloughing of mucosa and friable, dilated 
blood vessels.  All of the foregoing occurred in outside 
hospitals before the veteran was ever seen at a VAMC.

Although he was first seen at a VAMC in January 1984, it was 
not until February 1985 that he presented with a one-month 
history of hematuria.  The bladder was irrigated and 
cystoscopy and an intravenous pyelogram showed that it was 
small and contracted.  Hematuria continued and, in July 1985, 
he was transfused with two units of packed red blood cells.  
Hematuria was again reported in October 1985 but no invasive 
procedures were performed.  In January 1987, he presented 
with hematuria and a urinary tract infection.  At that time, 
he was given 3000 rads of palliative radiation therapy for 
bone pain.  In 1989, a left adrenal mass appeared on a 
computerized tomography scan and he developed hyponatremia 
and was given steroids to replace adrenal hormones.  In 
addition, a urinary tract infection was found.  In May 1990, 
back pain became severe, he was unable to walk, and he had a 
urinary tract infection.  He was given 2000 rads of 
palliative radiation therapy for pain.  In March 1991, he had 
another urinary tract infection and, in April 1991, he was 
admitted to the VAMC.

When the veteran was admitted to the VAMC in April 1991, his 
wife reported that he had not had a bowel movement for a 
week, he had severe leg and abdominal pain, and he vomited in 
the waiting area.  His urine was yellow and cloudy and 
contained bacteria and white blood cells, suggesting a 
urinary tract infection, and his temperature, respirations, 
and pulse were elevated, suggesting urosepsis.  Thus, 
contrary to the appellant's contention, the veteran had 
urosepsis at the time of his admission and before he was 
catheterized.  In addition, urinalysis showed red blood cells 
and blood tests showed anemia thought to result from 
extensive metastatic carcinoma and chronic loss of blood 
through urine.  However, blood in the urine was not visible 
to the naked eye, but only by microscopic examination.

At some point, soon after admission, the veteran was 
catheterized.  A discharge summary for the period from April 
16 to April 24 reported that it was a traumatic 
catheterization that led to hematuria.  The Board has combed 
the claim file and the clinical files, without success, for 
nurses' notes, doctors' progress notes, or any other record, 
that referred to a traumatic catheterization.  The only 
reference to a traumatic catheterization was in the discharge 
summary.  Nevertheless, the discharge summary cannot be 
discounted, since April 17 nurses' notes recorded 1300 cc of 
bloody urine emptied, clearly evidence of the hematuria 
referred to in the discharge summary.

However, since the bladder drained properly on April 17, 18, 
and 19, it is clear that the catheterization did not cause 
the bladder rupture.  On April 19, a cystoscopy to examine 
the bladder was attempted but failed due to pain the veteran 
experienced from efforts to maneuver the cystoscope past the 
prostate.  At that time, a three-way catheter was emplaced 
and continuous bladder irrigation was started in an effort to 
keep the bladder free of clots.  It is clear that the three-
way catheter did not rupture the bladder, because it was 
draining properly on April 21, 22, and 23.  On the evening of 
April 23, doctors identified the need for cystoscopy and, in 
view of pain caused by the earlier effort, planned to perform 
that procedure under anesthesia.  Before they could do so, 
however, the catheter became clogged with clots.  It was 
replaced at 2:00 am on April 24, the bladder was irrigated 
free of clots, and continuous bladder irrigation resumed.  It 
is clear that that catheterization did not rupture the 
bladder because it drained properly until approximately 6:30 
am, when it stopped.  At that time, a cystogram sowed the 
bladder rupture.

Thus, before the veteran was seen at a VAMC, he underwent 
three transurethral resections of the prostate, was given 
6600 rads of radiation, developed radiation cystitis in the 
bladder, developed hematuria to the extent that, on at least 
two occasions, he was unable to void due to blood clots in 
the urethra, was catheterized and underwent continuous 
bladder irrigation, had formalin instilled in his bladder, 
and twice had his bladder fulgurated.  He was examined by 
cystoscopy on at least two occasions and a January 1984 
cystoscopic examination of the bladder showed sloughing 
mucosa and friable, dilated blood vessels.

After he sought care at the VAMC, his hematuria and urinary 
tract infections persisted but, until his terminal 
hospitalization, the only invasive procedure undertaken was a 
bladder irrigation and cystoscopy in February 1985.  In 
addition, he was given a total of 5000 rads of palliative 
radiation therapy for bone pain and also was given steroids 
after the cancer invaded his adrenal glands.  When he was 
admitted to the VAMC in April 1991, he had a urinary tract 
infection, urosepsis, microhematuria, and anemia.  He was 
catheterized soon after admission, and gross hematuria was 
reported the next day.  A discharge summary reported a 
traumatic catheterization that led to hematuria.  Since gross 
hematuria developed the day after admission, the discharge 
summary must have referred to that initial catheterization.  
As noted above, the Board was unable to find a 
contemporaneous record of that catheterization that bore out 
the reference to trauma.  The VAMC Chief of Urology conducted 
his own review of the clinical records and stated the opinion 
that the catheterization had been nontraumatic.  Based upon 
this medical evidence, the Board notes that, whether or not 
the initial or any subsequent catheterization was traumatic, 
the fact is that the bladder drained properly after each 
catheterization.  It was not until 6:30 am on April 24 that 
the bladder stopped draining and the rupture was found by 
cystogram.

The Board is well aware that we are not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 
3 Vet.App. 213 (1992).  The medical events in this case have 
been extensively documented, as set forth above.  Clearly, 
the veteran's bladder suffered considerable trauma before 
January 1984, and manifested radiation cystitis with 
sloughing mucosa and friable blood vessels revealed by 
cystoscopy in January 1984, the same month he was first seen 
at the VAMC.  His treatment at the VAMC was conservative by 
comparison.  Further, a careful examination of the clinical 
records of the veteran's terminal hospitalization shows that 
his bladder rupture did not result from catheterization or 
any other invasive procedure.  Indeed, the preponderance of 
the evidence shows that the bladder rupture did not result 
from VA hospitalization but rather was merely coincident 
therewith.  Accordingly, dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted.

In a January 1996 statement with an extract of a magazine 
article attached, the appellant noted that radiation has been 
recognized as carcinogenic.  The magazine article noted that 
VA regulations include bone and bladder cancer among 
radiogenic diseases for which service connection could be 
presumptively granted.  However, the situation in the article 
referred to exposure in service to ionizing radiation, 
followed by later onset of cancer.  Here, the veteran was 
already diagnosed with carcinoma of the prostate before he 
was exposed to radiation, he was never diagnosed with bladder 
cancer, and cancer in his bones was not due to radiation but 
was due to his prostate cancer metastasizing to remote 
locations.

Finally, in an October 1998 statement, the appellant's 
representative contended that the veteran's service-connected 
schizophrenia may have hindered his treatment and queried 
whether he was able to "participate fully in his treatment 
plan."  In response, we would note that, first, there is no 
evidence that, at least prior to his terminal 
hospitalization, the veteran was incompetent to make 
decisions regarding his medical care.  Second, the evidence 
does show that, during his terminal hospitalization, his wife 
was consulted for consent as needed.  And, third, no 
requirement has been made to appear that one be able to 
"participate fully" in one's treatment plan.  If there were 
such a requirement, some of the most serious medical 
conditions would go untreated due to some real or claimed 
incapacity of the patient.  Accordingly, the Board does not 
view the query regarding the veteran's capacity as relevant 
to the instant claims.


ORDER

Dependency and indemnity compensation based on service 
connection for the cause of the veteran's death is denied.

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151 is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

FULLER



- 28 -


